Citation Nr: 0728151	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to August 
1985 and from November 1985 to June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran's January 2001 claim was denied in the June 2001 
rating decision.  
The veteran disagreed and timely appealed.  During the 
pendency of the claim, the veteran relocated and his claim is 
now in the jurisdiction of the RO in St. Paul, Minnesota.  

In December 2005, the Board remanded the case for additional 
procedural and evidentiary development.  This has been 
accomplished, and the case has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

The veteran originally sought entitlement to service 
connection for lumbar disc disease and subsequently sought 
service connection for left leg radiculopathy.  Both of those 
claims were granted in a May 2003 rating decision.  The 
record does not indicate that the veteran has disagreed with 
that decision.  

FINDING OF FACT

A preponderance of the medical evidence of record indicates 
that the veteran's diagnosed diabetes Type 2 mellitus is not 
attributable to his period of active duty service.


CONCLUSION OF LAW

Entitlement to service connection for Type 2 diabetes 
mellitus is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Type 2 diabetes 
mellitus.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The issue will then be 
analyzed and a decision rendered.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in December 2005 the Board remanded the claim 
for further procedural and evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to provide the notice required 
by the Veterans Claims Assistance Act of 2000 (the VCAA).  
The Board notes that such notice was provided in a letter 
dated December 2005.

The remand also directed VBA to obtain VA medical records 
from March 2001 onward, and to obtain an expert medical 
opinion regarding whether the veteran's diabetes was present 
during service or within the first year following discharge 
from active duty and, if not, whether the veteran's diabetes 
is related to his service connected hypertension.  The Board 
has reviewed the record and has determined that the requested 
records were obtained and have been associated with the 
veteran's claims folder, and a medical provider reviewed the 
claims file and rendered an expert opinion in May 2006 which 
answers the questions posed in the remand.  

The Board's remand also called for the agency of original 
jurisdiction to readjudicate the veteran's claim.  This was 
done in an August 2007 supplemental statement of the case.

The Board notes that in the July 2007 informal hearing brief 
submitted on the veteran's behalf by his service 
representative, the representative disputed whether the May 
2006 VA examiner complied with the remand.  The service 
representative argues that the primary failure which violates 
the holding in Stegall is that the examiner failed to state 
his medical conclusion using the language stated in the 
remand.  Specifically, the remand asked for an opinion as to 
the following:

(a) Is it at least as likely as not that the 
veteran's current diabetes mellitus was present 
during his active service or within the first post-
service year?

(b) If not, is it at least as likely as not that 
the veteran's current diabetes mellitus is causally 
related to his service-connected hypertension?

The representative argues that because the examiner did not 
state his findings using the language "at least as likely as 
not," that his opinion is not in compliance with the remand 
and, therefore, should the Board consider the opinion in its 
decision in this case, it would be in violation of Stegall.  

The Board finds that the opinion effectively answered the 
questions posed in the remand, and that even if the language 
set out in the questions was not used, the answers provided 
clearly encompass the standard set out in the remand's 
questions.  As will be discussed below, the examiner made it 
abundantly clear that he found no connection between the 
veteran's military service and his currently diagnosed 
diabetes mellitus.

It is obvious the examiner's meaning is clear because the 
veteran's representative has objected to the examiner's 
findings and opinion.

The representative also argues that the examiner did not make 
findings whether it was at least as likely as not that the 
veteran had "pre-diabetes" during service.  He contends, 
evidently quoting from an internet website, that 
"prediabetes invariably leads to full-blown diabetes II."  
The argument is that since "pre-diabetes" precedes diabetes 
by about 10 years and that given the initial indications of 
record that the veteran had diabetes within 10 years of his 
discharge, it follows that he had pre-diabetes during 
service.  The examiner's failure to comment on pre-diabetes 
was, he obliquely argues, in violation of the remand order.

The Board notes that this argument presents a new facet of 
the veteran's claim.  
This will be addressed in the Board's analysis below.  
However, for the purpose of whether the May 2006 VA examiner 
failed to comply with the Board's remand, the argument is 
specious because the Board did not ask for such an opinion or 
for findings regarding so-called "pre-diabetes" since the 
matter had not been raided at the time.

Thus, the Board finds that VBA has complied with the Board's 
remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated December 2005 that 
to support his claim, the evidence must show:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See page 5.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was asked in the 
November 2005 letter "[I]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See page 
2.  This complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
current disability, are not at issue.  The veteran's claim 
was denied because of lack of evidence of element (3), a 
connection between the veteran's service and the disability.  
As noted above, the veteran has received proper notice of 
that crucial element.  Because the RO denied service 
connection to the veteran's claims, any lack of notice of 
elements (4) and (5) has no prejudicial effect on the 
veteran's claim. 

In any event, the veteran was specifically informed of 
elements (4) and (5) in the August 2007 supplemental 
statement of the case.  The Board finds the veteran received 
proper notice pursuant to Dingess.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service medical records and reports of VA 
treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in February 2004 and his pertinent medical records were 
reviewed in May 2006.  The Board notes that the May 2006 
examiner reviewed medically relevant peer-review material in 
order to form his opinions regarding whether there is a 
medical nexus between the veteran's hypertension and his 
diabetes, and whether the veteran had diabetes during service 
or within one year of discharge from active duty.  

After review of the entire record, the Board finds that under 
the circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

As noted above, the veteran has recently raided an argument 
concerning "pre-diabetes".  The Board does not believe that 
further medical inquiry need be undertaken concerning this 
lay contention.  

The Board observes that under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

In this case, there is no competent evidence establishing 
element (2); as was pointed out by the May 2006 VA examiner, 
the evidence shows there is no fasting glucose test which 
could be used to diagnose diabetes in service or immediately 
after service.  The board believes that the medical evidence 
which is now of record, including the May 2006 medical report 
which was obtained pursuant to the Board's remand, is 
sufficient to adjudicate the veteran's claim.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization.  In his August 2001 notice of disagreement, the 
veteran specifically declined his right to have a hearing 
before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Direct service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such is manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Medical treatise evidence

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
supra at 514; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for Type II diabetes 
mellitus on both a direct and as secondary to his service-
connected hypertension.  The Board will address       
each in turn.

Direct service connection

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With regard to element (1), the Board notes that an April 
2003 VA examination report indicates that the veteran was 
"officially diagnosed with type 2 diabetes . . . one year 
ago."  Thus, Hickson element (1) is satisfied.

With regard to element (2), in-service disease, the Board has 
thoroughly reviewed the veteran's service medical records and 
has determined that there is no diagnosis of diabetes 
contained in any entry.  Moreover, there is no evidence of 
diabetes mellitus within the one year presumptive period 
after service.  As was alluded to above, diabetes mellitus 
was initially diagnosed in 2002, almost a decade after the 
veteran left military service in June 1993.  

The veteran suffered several bouts of pancreatitis during 
service and immediately after discharge, in August 1993.  A 
blood glucose level drawn during an August 1993 episode of 
acute pancreatitis returned a reading that was within the 
range of glucose levels which, the veteran argues, indicate 
the presence of diabetes.  He contends that this reading 
provides sufficient proof of diabetes during service.  
However, although there are glucose readings related to 
episodes of acute pancreatitis in service and immediately 
thereafter, no remarks in the medical records regarding those 
readings refer to a suspicion of diabetes.  A plain reading 
of the medical records indicates that the readings referred 
to by the veteran were related to pancreatitis, not diabetes 
mellitus, which was not in fact mentioned.  

Moreover, and crucially, the May 2006 VA examiner determined 
that neither blood glucose test contained in the record from 
May and August 1993 were "fasting glucose" samples.  The VA 
examiner further noted that a non-fasting blood sugar test 
could not be used to diagnose diabetes.  Additionally, the 
examiner noted that the veteran's high blood sugar readings 
were related to acute pancreatitis and alcohol abuse.  For 
these reasons, the Board rejects the veteran's argument that 
certain laboratory values demonstrated in 1993 constituted 
evidence of the presence of diabetes mellitus at that time.

The veteran has advanced a second, somewhat related, 
argument.  He contends that the medical evidence shows the 
presence of "pre-diabetes" during service.  Pre-diabetes, 
he argues, inevitably leads to "full blown" diabetes.  He 
concludes that because he had signs of "pre-diabetes" 
during service, he is entitled to service connection for the 
diabetes that subsequently manifested.

The veteran's representative has recently contended that 
since pre-diabetes precedes diabetes by about 10 years and 
that given the initial indications of record that the veteran 
had diabetes within 10 years of his discharge, it follows 
that he had pre-diabetes during service.  The representative 
cites to a website and then states that when "blood sugars 
are higher than average - namely, 100 to 128 mg/dl on the 
fasting plasma glucose test and from 140 to 200 mg/dl on oral 
glucose tolerance test" such results are considered pre-
diabetes.  

The Board reiterates that the May 2006 VA examiner 
specifically rejected the in-service and immediate post-
service glucose readings as being indicative of diabetes 
mellitus, but rather those readings were associated with 
pancreatitis and alcohol abuse.  

The Board additionally observes that "pre-diabetes" is not 
a disability recognized by VA.  In essence, the veteran is 
attempting to stretch the one year presumptive period found 
in 38 C.F.R. § 3.309(a) into a 10 year period based on 
reference to alleged "pre-diabetes".  The regulation is, 
however, clear - the presumption applies only if diabetes 
mellitus, not some alleged precursor, is manifested within 
the one year period after service.  Here, it manifestly was 
not.  

To the extent that the veteran or his representative contend 
that his diabetes manifested during his active duty, or that 
"pre-diabetes" existed and had some bearing on the 
subsequent development of Type II diabetes mellitus, the 
Court has made it clear that persons without medical 
training, such as the veteran and his representative, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has reviewed the entire record and notes that the 
veteran has submitted no competent medical evidence which 
supports a finding that the veteran had diabetes during 
service.  The veteran and his representative have been 
accorded ample opportunity to present competent medical 
opinion evidence in support of his claim; they have not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

Thus, element (2) is not satisfied, and the claim fails on 
this basis alone.

For the sake of completeness, the Board will also address the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that the only medical 
nexus evidence of record does not support the veteran's 
claim.  In an April 2003 VA examination, the examiner offered 
the following opinion:

44 year old male with recent diagnosis of type 2 
diabetes.  A review of the veteran's C-file reveals 
that he did have minimally elevated glucose on 
several occasions while he was on active duty.  In 
August of 1993, shortly after his discharge from 
his military he was hospitalized with acute 
pancreatitis.  His blood sugar at that time was 
131.  However, this was not a fasting specimen and 
was drawn during an episode of acute pancreatitis.  
There are not sufficiently elevated values to make 
a diagnosis of diabetes.  He was officially 
diagnosed with type 2 diabetes only one year ago.  
Thus, in my opinion, his diabetes type 2 is less 
likely than not to be related to his military 
service.

In addition, the May 2006 VA examiner determined that the 
"blood sugars noted in service do not support the diagnosis 
of diabetes for the reasons noted . . . .":

In reference to the blood sugar readings, the May 
1st 1993 blood sugar reading was taken when the 
patient was hospitalized for "1) recurrent 
alcoholic pancreatitis 2) chronic alcoholism."  
(nb [note well], in review of the records from this 
admission, this evaluator can not find a blood 
sugar of 158.)  If a benefit of the doubt is given 
to a blood sugar of 158 on 5-1-1993, this would be 
the first hospital day for admission for acute 
pancreatitis.  The patient would be NPO [meaning] 
nothing by mouth and on IV [intravenous] fluids 
most likely containing some sugar and he was having 
active inflammation of the pancrease [pancreas], 
which means the blood sugar could not have been a 
"fasting blood sugar" and [therefore] can not be 
used to diagnose or imply diabetes. . . . In 
addition the patient was not spilling glucose in 
his urine which would be expected if a patient had 
diabetes.

The blood sugar referenced as "August 5, 1993" is 
noted on the discharge summary dated 8-13-93.  This 
blood sugar of 131 was found "on admission" which 
was 7-31-93 when he was admitted for "acute 
pancreatitis" and "alcohol abuse, acute and 
chronic" and hypertension.  There is no indication 
that this was a fasting blood sugar but more likely 
a random blood sugar.  . . . "Casual plasma 
glucose greater than or equal to 200 mg/dL plus 
typical symptoms of diabetes" are indicated to 
make the diagnosis of diabetes.  (nb) [note well], 
At this admission he was started on Nifedipine for 
hypertension "until this current episode subsides 
and then this could be discontinued."  This is 
consistent with transient elevated of high blood 
pressure due to an acute illness and is not 
consistent with ongoing hypertension.

The May 2006 examiner also concluded that the "findings were 
consistent with a person who is acutely ill and do not 
support the diagnosis of diabetes nor hypertension."

These reports are powerful evidence against the veteran's 
claim.  There is no competent medical evidence to the 
contrary.  To the extent that the veteran and his 
representative have contended otherwise, their lay opinions 
are entitled to no weight of probative value.  See Espiritu, 
supra.

Thus, based on the facts stated above, the Board finds that 
Hickson element (3) is also not satisfied and the claim fails 
on that basis as well.

For the reasons stated above, the Board finds that the 
preponderance of the competent medical evidence supports a 
conclusion that the veteran did not have diabetes mellitus 
during service or within one year after his discharge from 
active duty.  Service connection on a direct basis is denied.

Secondary service connection

The veteran alternatively contends that his service-connected 
hypertension caused his currently diagnosed diabetes 
mellitus.  

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.  

The evidence of supports a finding that the first two 
elements are satisfied; the veteran has a diagnosis of 
diabetes, and he has been service-connected for hypertension 
effective June 8, 1993.  The crucial element is element (3), 
medical nexus.  

As discussed above, the Board's December 2005 remand 
instructed the May 2006 VA medical expert that if he did not 
find the veteran had diabetes during service or within one 
year of service, then he must inquire whether the veteran's 
service-connected hypertension was related to his current 
diabetes mellitus condition.  The Board notes that the 
examiner made the following conclusions in that regard:

The statement that hypertension is a risk factor 
for the development of diabetes could not be 
verified with review of the medical literature by 
using PUB MED, Up to Date, Search of Guideline.gov 
and the American Heart Association web site.  
Hypertension is very important to control in a 
patient with diabetes since the combination of 
diabetes and hypertension increase risk of heart 
disease more so than either condition alone.  
However there is no cause and effect, in that 
hypertension does not cause diabetes.

Thus, the May 2006 examiner has determined that hypertension 
does not have any relationship with the etiology of the 
veteran's diabetes mellitus.

The veteran's representative submitted information obtained 
from Internet websites that, it is contended supports the 
proposition that hypertension can cause diabetes mellitus.  
That material was noted and reviewed by the May 2006 
examiner, and he made his medical opinion taking the 
information into consideration.  The Board also notes that 
the information submitted on behalf of the veteran is general 
in nature and not specific to this veteran, and as such is of 
no probative value.  
See Obert v. Brown, supra. at 33. 

 Moreover, to the extent that the veteran, through his 
representative, contends that hypertension caused his 
diabetes, it is well-settled that as lay persons, they do not 
have the requisite medical training or experience to make 
such etiological findings.  See Espiritu, supra.

For the reasons stated above, the Board finds that the 
preponderance of the competent medical evidence supports a 
conclusion that the veteran's diabetes mellitus was not 
caused by his service-connected hypertension.

Additional contentions

The veteran through his representative has criticized the May 
2006 VA medical opinion.  Some of the veteran's arguments 
have been dealt with where appropriate above.  The Board will 
also address additional contentions made on behalf of the 
veteran by his representative.

The representative's informal brief also contends that 
"[T]he procedure for obtaining [the VA examiner's opinion] 
did not in the least conform to principles that governing 
such opinions (sic)."  See informal brief at page 4.  The 
representative correctly notes that when the Board requests 
an expert medical opinion outside the VA medical system, the 
veteran is specifically given notice of the opinion and has a 
period of time within which to comment.  He complains that 
this was not the case here and that, pursuant to Austin v. 
Brown, 6 Vet. App 547, 552 (1994), the principles of fair 
play should apply; the veteran and his representative should 
have had notice of the opinion and had an adequate 
opportunity to respond to the opinion.  

However, as the representative pointed out, VA regulations do 
not require such notice if the RO seeks a medical opinion.  
Moreover, the Board observes that the veteran was mailed the 
last supplemental statement of the case which incorporated 
the May 2006 opinion on August 29, 2006, and the date of the 
representative's informal brief was July 2, 2007.  The 
veteran had about 10 months to prepare a response.  As has 
been discussed above, the veteran through his representative 
indeed responded to the examiner's opinion.  Moreover, it is 
clear from the tenor of their arguments that they were well 
informed of the contents of that opinion.  The board 
therefore finds no prejudicial error in the manner of 
obtaining the VA medical opinion.  

Last, the veteran's representative contends that the Board 
should determine whether the record the May 2006 examiner 
reviewed was complete, and that the Board should review the 
"engagement letter" to ensure the issues were correctly 
stated and not stated in a slanted or misleading way.  

With regard to the completeness of the record reviewed, the 
Board notes that the examiner listed some of the records he 
reviewed in the body of the report and made comments 
regarding a wide range of records contained in evidence.  It 
is clear that the examiner carefully reviewed the veteran's 
medical history, as well as medical treatise evidence, in 
arriving at his conclusions.  Indeed, it appears that the 
examiner painstakingly reviewed the 1993 laboratory studies 
discussed by him.  

The Board additionally observes that the veteran's 
representative, who receive a complete copy of the file 
pursuant to a July 2, 2007 request, did not identify any 
medical or other evidence contained therein which was not 
reviewed by the examiner.

With regard to a review of a so-called "engagement letter," 
the Board notes there was no "engagement letter" provided 
to the examiner.  The examiner listed the Board's December 
2005 remand instructions as among the documents he reviewed.  
To the extent that the veteran's representative is contending 
that the Board's remand instructions were drafted in a 
prejudicial manner, the Board finds that its remand framed 
the request for information in an appropriate and non-leading 
manner.

Conclusion

For the reasons and bases set out above, the Board finds that 
entitlement to service connection for Type 2 diabetes 
mellitus is not warranted.  A preponderance of the evidence 
is against the claim, and the benefit sought on appeal is 
denied.


ORDER

Entitlement to Type 2 diabetes mellitus type 2 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


